Citation Nr: 0618247	
Decision Date: 06/21/06    Archive Date: 06/27/06

DOCKET NO.  03-29 813	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to May 1971.  
This case comes to the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision and was remanded in 
February 2005.

The appeal is REMANDED to the RO via the Appeals Management 
Center, in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The veteran claims entitlement to service connection for 
diabetes mellitus.  He alleges onset of this disease occurred 
during his service with the National Guard in 1990.  Service 
connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
The term "active military, naval, or air service" includes, 
in part, any period of active or inactive duty for training 
(ACDUTRA or INACDUTRA) during which the individual concerned 
was disabled from a disease incurred or aggravated in the 
line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 
3.6(a).  

The Board remanded the claim in February 2005 to ascertain 
the dates of the veteran's active service, ACDUTRA and 
INACDUTRA.  A request for information with the National 
Personnel Records Center (NPRC) failed to include the 
veteran's dates of ACDUTRA and INACDUTRA service.  
Information provided by the veteran documents his ACDUTRA 
service up until 1987, and indicates retirement credits for 
"AD" service from 1988 to 1993 but does not verify dates of 
ACDUTRA or INACDUTRA service during this period.  As such, 
the record fails to establish the veteran's periods of 
ACDUTRA and INACDUTRA service at the time his diabetes 
mellitus first manifested.  The Board must remand the claim 
for failing to comply with its previous remand directives.  
Stegall v. West, 11 Vet. App. 268 (1998). 



Accordingly, the case is REMANDED for the following action:

1. Contact the NPRC and/or the appropriate 
service entity and request that (1) it 
verify the veteran's complete periods of 
active service, active duty, and active 
duty for training with the Tennessee Army 
National Guard and (2) forward all 
available service medical records 
associated with such duty for 
incorporation into the record.

2.  Then readjudicate the veteran's 
entitlement to service connection for 
diabetes mellitus.  If the benefit sought 
on appeal remains denied, the veteran and 
his accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
since the issuance of the last SSOC.  The 
veteran should be given the opportunity to 
respond to the SSOC.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

